Citation Nr: 0510894	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  99-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disabilities of chest pain, shortness 
of breath, left arm pain, and numbness in hands and arms upon 
exertion claimed as due to VA surgical procedures of cardiac 
catheterization and a coronary artery bypass graft (CABG) x 1 
with a left internal mammary artery graft (LIMA) performed at 
the VA Medical Center in Decatur, Georgia in October 1987.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a verified period of active service in the 
Army from October 1971 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran had a hearing with a 
Hearing Officer at the RO in December 1998 and a 
videoconference hearing at the RO with the undersigned Judge 
sitting in Washington, DC in January 2000.

In January 2001, the Board remanded the veteran's claim for 
action consistent with the Veteran's Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002).  In 
November 2003, the Board again remanded the veteran's claims 
to request private treatment records as well as for action 
consistent with Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board construes the veteran's May 2004 statement as a 
separate claim for benefits under 38 U.S.C.A. § 1151 for 
additional disability due VA's failure to timely diagnose and 
properly treat his heart disability for the time period from 
1987 to 2002 between his coronary artery bypass graft 
surgical procedures.  This claim is referred to the RO for 
proper action.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.


2.  The veteran underwent a cardiac catheterization and a 
coronary artery bypass graft (CABG) with a left internal 
mammary artery graft (LIMA) at the VA Medical Center in 
Decatur, Georgia in October 1987.

3.  Competent medical evidence shows that the veteran suffers 
from chest pain, shortness of breath, left arm pain, numbness 
and weakness in his upper extremities and was diagnosed with 
coronary artery disease, degenerative disc disease of the 
cervical spine, pulmonary lung disease, and left shoulder 
strain.   

4.  Competent medical evidence does not show that the veteran 
suffers from any additional disability due to VA surgical 
procedures of cardiac catheterization and a coronary artery 
bypass graft (CABG) with a left internal mammary artery graft 
(LIMA) performed at the VA Medical Center in Decatur, Georgia 
in October 1987.
.

CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disabilities 
claimed as due to VA surgical procedures of cardiac 
catheterization and coronary artery bypass graft with left 
internal mammary artery graft (LIMA) performed at the VA 
Medical Center in Decatur, Georgia in October 1987 have not 
been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.358, 3.361 (prior to, and as of, September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Benefits Under 38 U.S.C.A. § 1151 for 
Residuals of Cardiac Catheterization and CABG with Left 
Internal Mammary Artery Graft (LIMA)

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 on or after October 1, 1997 (specifically 
in March 1998).  Accordingly, the applicable law under 
38 U.S.C.A. § 1151 requires evidence of VA negligence or 
fault.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See Section 422(a) of Pub. L. No. 104-204.  The 
purpose of this amendment was, in effect, to overrule the 
decision of the United States Supreme Court in Brown v. 
Gardner, 115 S. Ct. 552 (1994), a case which held that under 
the law as then written, no showing of negligence was 
necessary for recovery under section 1151.  In pertinent 
part, 38 U.S.C.A. § 1151 was therefore amended as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical inquiry under the post-Gardner interpretation of 
38 U.S.C.A. § 1151, then, is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various lay statements in support of this claim.  
As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran does not 
have the medical expertise to diagnosis the etiology of a 
disability.  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran had an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 69 
Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 
38 C.F.R. § 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 69 
Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 
38 C.F.R. § 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to 
be codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

In his testimony included in the December 1998 hearing 
transcript, the veteran claimed that he suffered from 
additional disabilities of chest pain, shortness of breath, 
left arm pain, and numbness in hands and arms upon exertion 
due to VA surgical procedures of cardiac catheterization and 
a coronary artery bypass graft (CABG) with a left internal 
mammary artery graft (LIMA) performed at the VA Medical 
Center in Decatur, Georgia in October 1987.

After careful review of all evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disabilities of chest pain, 
shortness of breath, left arm pain, and numbness in hands and 
arms upon exertion claimed as due to VA surgical procedures 
of cardiac catheterization and a coronary artery bypass graft 
(CABG) with a left internal mammary artery graft (LIMA) 
performed at the VA Medical Center in Decatur, Georgia in 
October 1987.

VA hospital treatment records indicate that the veteran was 
admitted to the VA Medical Center in Decatur, Georgia in 
September 1987 with increased heart rate with palpitations 
and chest tightness.  At that VA facility, the veteran 
underwent an echocardiogram on September 30, 1987.  In 
addition, the veteran underwent a cardiac catheterization 
without complications on October 1, 1987, which revealed 
multiple lesions and a 50 percent obstruction of the obtuse 
marginal.   

A private hospital discharge summary indicated that the 
veteran was hospitalized from October 4, 1987 to October 7, 
1987 after being referred from the VAMC for emergency 
coronary angioplasty.  It was noted that the veteran 
underwent a coronary angioplasty to his left anterior 
descending coronary artery without complications.  A final 
diagnosis of coronary artery disease was listed in the 
private hospital discharge summary.      

The veteran was then transferred back to the VAMC in Decatur 
where he underwent an additional coronary arteriography and 
left ventricular angiography.  The October 13, 1987 cardiac 
catheterization report listed a preoperative diagnosis of 
coronary atherosclerotic heart disease, status post 
angioplasty with thrombus left in proximal LAD (left anterior 
descending) following angioplasty and noted that bypass 
surgery would be recommended following post failed 
angioplasty.  

On October 20, 1987, the veteran underwent a coronary artery 
bypass graft (CABG) x 1 with a left internal mammary artery 
graft (LIMA) at the VA Medical Center in Decatur, Georgia in 
October 1987.  The VA hospital discharge summary dated in 
October 1987 noted that the veteran has a an uneventful 
postoperative course, progressed well in the unit, and was 
sent to the floor on the fourth postoperative day without any 
complications.  It was further noted that the veteran 
progressed well although slowly with diffuse complaints of 
pain and tenderness and was discharged on October 30, 1987 
without any complications.  The VA physician also detailed in 
the discharge summary that the veteran's wounds were clean 
and dry, his chest x-ray was normal, and all laboratory work 
results were normal without any evidence of complications or 
abnormalities.  

VA outpatient treatment records dated from November 1987 to 
May 2002 contain complaints of chest pain, shortness of 
breath with any exertion, radicular pain in left arm, and 
numbness in the arms and hands.  A December 1987 VA treatment 
note listed an impression of chronic post CABG shoulder 
discomfort probably secondary to surgical manipulation.  A 
November 1989 VA examination report noted that the veteran 
had a well healed mid sternotomy scar, resonant percussion of 
the lungs, and a regular cardiac rhythm with no murmurs, 
gallops, or clicks.  A November 1989 chest X-ray report 
showed a stable postoperative exam over two year interval 
with linear parenchymal scar projecting over the left lung 
base.  VA treatment records dated May 1994, August 1994, and 
January 1995 show isolated complaints of pain in the shoulder 
but note no shortness of breath or chest pain.  VA hospital 
treatment notes dated in September 1994 show that the veteran 
complained of chest discomfort and tightness as well as 
increased heart rate with palpitations.  VA treatment notes 
dated in April and September 1997 showed complaints of 
bilateral shoulder pain and atypical chest wall pain.  
Thallium stress test results dated in May 1997 show no 
evidence of ischemia and noted possible chest wall 
discomfort.  

A May 1998 VA examination report shows complaints of chest 
pain, radiating arm pain, and shortness of breath.  It was 
noted that the veteran suffered from early coronary artery 
disease status postoperative single vessel CABG in 1987 with 
hyperesthesia that may be related to a reflex sympathetic 
dystrophy type of pattern after the median sternotomy for his 
bypass surgery.  However, the examiner noted that without 
review of the veteran's file, he could not be sure of any 
complications that occurred during the 1987 surgery.  In 
addition, the examiner stated that it is "unlikely" that 
the veteran has "continued ischemia as the cause of his pain 
given the chronicity of it and the negative thallium scan a 
year ago".    

In an April 1999 VA contract examination report, the veteran 
complained of chest pain and shortness of breath as well as 
weakness, pain, and numbness in his left upper extremity.  
After performing multiple diagnostic studies, reviewing the 
veteran's claims file, and examining the veteran, the 
examiner listed the following diagnoses:  1) Degenerative 
disc disease of the cervical spine with cervical spasms and 
numbness of the left upper extremities.  2) Left shoulder 
strain.  3) Status post coronary artery bypass graft in 1987 
with no residuals at time of examination.  4) Pulmonary lung 
disease.  The examiner then listed the following opinion in 
the examination report:

The veteran's problem of the left upper 
limb, including weakness and numbness is 
due to the degenerative disc disease and 
spasms of the cervical spine.  The pain 
in the shoulder joint due to left 
shoulder joint strain.  This also 
contributes to the other symptoms 
experienced by this veteran when he uses 
his left upper limb.  His shortness of 
breath is a result of severe lung 
pulmonary lung disease as indicated by 
the pulmonary function test.  There is no 
evidence at this time suggesting that the 
coronary artery bypass graft surgery is 
contributing to the complaints and 
condition of his left upper extremity.  

An October 2001 VA emergency room clinician note, showed 
complaints of upper chest discomfort with bilateral arm 
numbness, shortness of breath with exertion, and noncardiac 
chest discomfort.  Further, the VA resident noted that the 
veteran "may have scar tissue vs. adhesions from scar tissue 
related to CABG surgery".  


VA treatment notes dated in November 2001 indicate that the 
veteran underwent a thallium stress test that was positive 
for ischemia and then had another cardiac catheterization 
procedure.  From November 2001 to April 2002, the veteran 
continued to be treated by VA for exertional chest pain, 
shortness of breath, radicular pain in arms, dizziness, and 
severe coronary artery disease.  The veteran underwent a 
cardiac catheterization in April 2002 as well as a coronary 
artery bypass graft x 2 in May 2002 at the VA Medical Center 
in Atlanta, Georgia.  In addition, the veteran underwent a 
cardiac catheterization and an angioplasty in November 2002 
at the VA Medical Center in Atlanta, Georgia.  

The veteran has submitted various statements asserting 
entitlement to compensation under 38 U.S.C.A. § 1151.  As 
noted above, because the veteran has no specialized medical 
training with regard to this matter, his assertions, alone, 
may not be considered competent evidence to establish fault, 
carelessness, and a lack of foreseeability or the existence 
of additional disability attributable to the surgery.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  Competent 
medical evidence is considered more probative than competent 
lay evidence.

In his January 2000 videoconference hearing transcript, the 
veteran stated that he wanted all surgical procedures 
performed in October 1987 considering in adjudicating his 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151.   Concerning the angioplasty procedure performed at a 
private hospital in October 1987, the Board notes that 
entitlement to compensation under 38 U.S.C.A. § 1151 is 
awarded for additional disability caused by hospital care 
furnished to the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in 38 U.S.C.A. § 1701(3)(A).  Under 
38 U.S.C.A. § 1701(3)(A), facilities of the Department are 
defined as facilities over which the Secretary has direct 
jurisdiction.  In this case, the private hospital, which 
performed the angioplasty, is not considered under the direct 
jurisdiction of the Secretary.  Any additional disability 
from this procedure caused by treatment at this private 
hospital would not be eligible for compensation under 
38 U.S.C.A. § 1151.

In this case, the competent medical evidence of record does 
not establish that the veteran developed any of claimed 
additional disabilities of chest pain, shortness of breath, 
left arm pain, and numbness in hands and arms upon exertion 
due to the VA surgical procedures of cardiac catheterization 
and a coronary artery bypass graft (CABG) with a left 
internal mammary artery graft (LIMA) performed at the VA 
Medical Center in Decatur, Georgia in October 1987.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the April 1999 examiner's opinion in the 
VA contract examination report to be entitled to great 
probative weight.  In his April 1999 VA contract examination 
report, the examiner clearly indicates that he reviewed the 
veteran's entire claims file prior to issuing his opinion.  
In addition, the examiner specifically stated that the 
veteran did not have any residual disability due to his 
October 1987 surgical procedures.  In addition, the examiner 
assigned diagnoses of degenerative disc disease of the 
cervical spine with cervical spasms and numbness of the left 
upper extremities, left shoulder strain, and pulmonary lung 
disease.  However, the examiner did not classify any of these 
diagnosed disabilities as additional disabilities due to the 
October 1987 VA surgical procedures.    

The Board acknowledges the October 2001 VA emergency room 
clinician note indicated that the veteran "may have scar 
tissue vs. adhesions from scar tissue related to CABG 
surgery".  In addition, the Board has considered the 
December 1987 VA treatment note listed an impression of 
chronic post CABG shoulder discomfort "probably" secondary 
to surgical manipulation.  However, each of these opinions 
are less probative as each contain speculative language and 
do not indicate a review of the veteran's claims file.  The 
Court has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  In addition, the Court has 
rejected medical opinions as immaterial where there was no 
indication that the physician had reviewed the claimant's 
service medical records or other relevant documents, which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  Based on the immateriality as 
well as the speculative nature of these treatment notes, the 
Board finds that each is considerably less probative than the 
April 1999 VA medical opinion.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence does not establish that the 
veteran suffers from an additional disability due to VA 
surgical procedures performed at the Decatur VAMC in October 
1987.  While evidence of record shows that the veteran has 
been treated for his claimed disabilities of chest pain, left 
arm pain, shortness of breath, and numbness in his upper 
extremities from 1987 to 2002, none of the competent medical 
evidence of record provides that these claimed disabilities 
were additional disabilities caused by surgical treatment at 
the Decatur VAMC in October 1987.     

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the Board concludes that the veteran's 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disabilities of chest pain, 
shortness of breath, left arm pain, and numbness in hands and 
arms upon exertion claimed as due to VA surgical procedures 
of cardiac catheterization and a coronary artery bypass graft 
(CABG) with a left internal mammary artery graft (LIMA) 
performed at the VA Medical Center in Decatur, Georgia in 
October 1987 is denied.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the issue of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disabilities claimed as due to VA surgical procedures 
performed in October 1987 have been satisfied.  With regard 
to requirement (1), above, the Board notes that the Appeals 
Management Center (AMC) sent the veteran a VCAA notice letter 
in April 2004 informing him what was needed to establish 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151.  With regard to requirements (2) and (3), the Board 
notes that the AMC's letter also notified the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the April 2004 letter explained that VA would obtain relevant 
records from any Federal agency (to include the military, VA, 
and the Social Security Administration), and that it would 
also make reasonable efforts to help him obtain other 
evidence (such as records from State or local governments, 
private doctors and hospitals, or current or former 
employers), but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the April 2004 letter, the veteran was also 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if it was necessary 
to make a decision on his claims.  Finally, with respect to 
requirement (4), the Board notes that it does not appear from 
the record that the veteran has explicitly been asked to 
provide "any evidence in [his] possession that pertains to" 
his claims.  As a practical matter, however, the veteran has 
been amply notified of the need to provide such evidence, 
both with respect to his claim for entitlement to 
compensation under 38 U.S.C.A. § 1151.  In addition, the RO 
issued him supplemental statements of the case (SSOCs) in 
February 2003 and December 2004 that contained the complete 
text of 38 C.F.R. § 3.159, from which the Court drew the 
fourth notice requirement.  Given this correspondence, it 
seems untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the AMC's VCAA notice 
letter to the veteran dated in April 2004.   However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April 2004 letter from the RO was 
sent to the veteran after to the RO's September 1998 rating 
decision that is the basis of the veteran's appeal for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  In this case, the VCAA was enacted after 
the original AOJ adjudication of the claim in 1998.  The 
Court specifically stated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) that an appellant has the right to remand 
where VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.  


The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the April 2004 letter as well as the 
February 2003 and December 2004 SSOCs.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2003 SOC both sent by the RO to 
the veteran included notice that the appellant had a full 
year to respond to a VCAA notice.  Under the Veterans 
Benefits Act of 2003, it is now permissible for VA to 
adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

As noted above, effective September 2, 2004, the regulations 
pertaining to claims for compensation pursuant to 38 U.S.C.A. 
§ 1151 filed on or after October 1, 1997 (as in this case) 
were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As 
pertains to the instant claim, the amendments added 38 C.F.R. 
§ 3.361, to establish the criteria for a claim based on the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997.  The Board notes that the RO has evaluated the 
veteran's claim under the amended criteria in the December 
2004 SSOC. 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the April 2002 letter issued by the AMC as well 
as the February 2003 and December 2004 SSOCs issued by the 
RO.  The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim.  
In addition to obtaining VA and private outpatient and 
inpatient treatment records, VA has obtained a multiple VA 
examination reports.  The Board concludes that sufficient 
evidence to decide the claim has been obtained and that any 
defect in the development requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
veteran.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disabilities of chest pain, shortness 
of breath, left arm pain, and numbness in hands and arms upon 
exertion claimed as due to VA surgical procedures of cardiac 
catheterization and a coronary artery bypass graft (CABG) 
with a left internal mammary artery graft (LIMA) performed at 
the VA Medical Center in Decatur, Georgia in October 1987 is 
denied.


	                        
____________________________________________
	MARY GALLAHGER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


